Title: To James Madison from George Davis, 13 July 1806
From: Davis, George
To: Madison, James



No 1
Sir,
Norfolk July 13th: 1806

By Mr. Payne who arrived at this place on the 10th: Inst: I had the honor to receive your letter of the 24th: June, with enclosures.
In closing my Accounts with the Department of State, as Acting Consul for the Regency of Tunis, I made a charge of the outfit usually allowed to Consuls on the Barbary Coast, and certainly without having a Reference, to any other Situation, which the Government might think proper to honor me with.
To that part of the 3d: Art: of the Treaty, which remains unexecuted by the Bashaw of Tripoli, the most scrupulous attention will be paid, and with the hope that such an arangement can be effected, as will satisfy, both the Exiled, & ruling Bashaw and fulfill all engagements, on our part.
I have received through the Treasury Dept the Sum of eight thousand, six hundred dollars which shall be appropriated in the manner pointed out: paying due attention to what you have observed respecting the Consular present.  The Sum for "extraordinary” “charges", ("contingencies") or such portion thereof, as may be necessary; I understand as applying solely, to the expences which must be incurred, in getting to Tripoli
I had stated to you the difficulty of negociating bills on Algiers, from Tunis and of course much greater from Tripoli; and expressed a wish, (as well on the score of convenience, as of avoiding great losses that a credit might be given me on Leghorn: the ordinary expences of the Consulate are I presume between four and five thousand dolls’: pr Ann: including Salaries, house rent &c &c
I beg to be informed how I shall in future be supplied with funds
I have engaged a passage for Gibraltar, and shall sail from this port, on or before the first day of August.  With profound respect & consideration I have the honor to be Sir your most ob: St:

George Davis

